EXHIBIT 5.5 Encana Corporation 1800, 855-2nd Street SW Calgary, Alberta T2P 2S5 Canada CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the use of and reference to our name and our reports and the inclusion and incorporation by reference of information derived from our reports evaluating a portion of Encana Corporation's petroleum and natural gas reserves and contingent resources, as of December 31, 2011, in the Registration Statement on Form F-10 of Encana Corporation (File No. 333-181196). NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/C.H. (Scott) Rees III, P.E. C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas May 15, 2012
